Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
The applicant has elected the species/subspecies of IA, 2-A, 2-E, 2-I, 2-3, and 2-8  (claims 1-8 and 10-14) without traverse. 
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Objections
Claim(s) 1-4 and 7 is/are objected to because of the following informalities:  the structures are illegible.  The specification is objected, because all structures are illegible.  Appropriate correction is required.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-6, 8, 10 and 13-14 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4 and 10-12 of copending Application No. 16729646.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘646 (claims 4 and 10-12) meets instant claims 1-6, 8, 10 and 13-14, because it discloses:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
	The laundry list case law and product-by-process rationale are applied to meet the claims.  The claimed Tg is met by the inherency rationale.

Claim(s) 1-8 and 10-14 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US 10636973 listed on IDS.
‘973 (claim1-18) meets instant claims 1-8 and 10-14 in an anticipatory manner, because it discloses:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The laundry list case law has been applied to meet the claims.  The claimed Tg is met by the inherency rationale. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-14 is(are) rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kato et al. (US 10636973 listed on IDS).
Disclosure of Kato is adequately set forth in ¶1 and is incorporated herein by reference.  Kato is silent on the claimed Tg. The polymer would inherently exhibit the claimed Tg, because in view of the substantially identical material (in this case, the disclosed polymer structure), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  

Claim(s) 1-2, 4-8 and 10-14 is(are) rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ito et al. (US 20180182967).
Ito (claims, abs., figure, examples, 195, 199, 285-295, 400-403) discloses

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

The claimed Tg is met by the inherency rationale of above paragraphs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20180182967).
Disclosure of Ito is adequately set forth in ¶4 and is incorporated herein by reference.  The disclosed structure is an isomer of the claimed formula 2-1.  Case law holds that other structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers prima facie obvious).); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers).  In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”), 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir.1991). See MPEP § 2144.08.    
	
		
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766